MEMORANDUM **
Appellant (“Key”) challenges the decisions of the district court with respect to liability and damages after a bench trial in Key’s Federal Tort Claims Act (“FTCA”) 28 U.S.C. § 1346(b) suit. We have jurisdiction pursuant to 28 U.S.C. § 1291. We find that the district court’s award of $152,246 is amply supported by the record. We affirm.
The district court’s findings of fact, including findings made in support of an award for damages, are reviewed for clear error. Koirala v. Thai Airways Int’l. Ltd., 126 F.3d 1205, 1213 (9th Cir.1997). The district court’s award of damages is reviewed for an abuse of discretion. Security Farms v. Int’l Bhd. of Teamsters, 124 F.3d 999, 1015 (9th Cir.1997). The trial court’s computation of damages is a finding of fact reviewed under the clearly erroneous standard. Simeonoff v. Hiner, 249 F.3d 883, 893 (9th Cir.2001). The district court has discretion to select the formula most appropriate to compensate the injured party. Marsu v. Walt Disney Co., 185 F.3d 932, 938 (9th Cir.1999).
We find Key’s arguments that the district court erred in finding that the government was not liable for some of Key’s injuries and that it improperly limited damages for other injuries are without merit. The district court’s method of calculation of damages for Key’s cervical injury is supported by the record. The district court’s finding that the government was not liable for Key’s lumbar injury is likewise supported by the record. While there was conflicting testimony at trial, we *479cannot say that the district court’s findings were clearly erroneous or that the district court abused its discretion.
We find Key’s other assertions of error by the district court, including claims of deviation from the pre-trial order, improper characterization of Key’s medical experts, failure to award future medical expenses, limiting in time or apportioning Key’s damage award, and inferences of prejudice on the part of the district court to be without merit.
AFFIRMED

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.